Citation Nr: 0320012	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  99-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant had active service from January 1954 to 
December 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for residuals 
of a tonsillectomy and also denied service connection for 
post-traumatic stress disorder (PTSD).  In a March 2001 
decision, the Board remanded this case to the RO for further 
development and in compliance with the Veterans Claims 
Assistance Act (VCAA).  

In a March 2003 decision, the Board denied service connection 
for PTSD.  Thus, this issue was resolved.  The issue of an 
increased rating for residuals of a tonsillectomy was 
deferred pending further development, as set forth below.  


FINDINGS OF FACT

1.  The appellant was notified of a pending VA examination in 
a June 2003 letter which specifically informed him of the 
provisions of 38 C.F.R. § 3.655 and the consequences for 
failing to report for VA examination.

2.  The appellant failed to report for his scheduled VA 
examinations in July 2003.


CONCLUSION OF LAW

Entitlement to a compensable rating for residuals of a 
tonsillectomy is denied.  38 C.F.R. § 3.655 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
February 1998 and April 1999 rating decisions, September 1999 
statement of the case, September 2000 supplemental statement 
of the case, March 2001 Board decision, August 2001 letter 
discussing VCAA, and February 2003 supplemental statement of 
the case, informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  The Board decision and VCAA 
letter informed him of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  The Board notes that the appellant changed 
addresses several times.  The RO made efforts to send all 
pertinent correspondence to the claimant at his most recent 
address throughout the claims process.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim to include VA records and Social 
Security Administration records.  In addition, as discussed 
below, the appellant was scheduled for a VA examination, but 
chose not to report.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the appellant.  As indicated below, it is clear that the 
appellant does not wish to cooperate with VA.  If an 
appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  Due to the 
appellant's lack of cooperation, his claim is being denied.  

In a June 2003 letter, the appellant was notified of the need 
for a VA examination in order to provide medical evidence 
required for a determination on his current claim.  This 
letter was sent to the veteran's last reported address.  He 
was informed of the provisions of 38 C.F.R. § 3.655 (2002) 
regarding the consequences for failing to report for VA 
examination.  Thus, he was advised that failing to report for 
the examination was adversely affect his current claim.  This 
action, standing alone, complies with VCAA.  He was informed 
that he had to report and that if he failed, the claim would 
be denied.

The veteran failed to report for his scheduled VA examination 
in July 2003.  He has not provided any explanation for his 
failure to report.  Rather, in a letter received in late June 
2003, the appellant essentially indicated that he was not 
interested in cooperating with VA.  He sent back the VA 
letter notifying him of the examination and 38 C.F.R. § 3.655 
(2002) and he had placed a large "X" through the letter.

According to 38 C.F.R. § 3.655(a), (b) (2002), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

Since the appellant's claim for an increased rating falls 
within the parameter of "a claim for an increased rating," 
the claim is accordingly denied pursuant to 38 C.F.R. § 
3.655(b).  Entitlement cannot be established without a 
current VA examination.  

The appellant has failed to provide any reasons for his 
failure to report for the VA examination.  As noted, he 
clearly received the notification of the examination, but 
chose to refuse to report for this examination.  Under the 
circumstances, his claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

An increased rating for residuals of a tonsillectomy is 
denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

